10-4755-cv
Armatas v. Maroulleti
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY ORDER"). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

          At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 30th day of May, two thousand twelve.

PRESENT:
              RALPH K. WINTER,
              JOSEPH M. McLAUGHLIN,
              DENNY CHIN,
                   Circuit Judges.

- - - - - - - - - - - - - - - - - - - -x

PANAGIOTIS ARMATAS, as an
individual and as parent and
guardian of Alexander Armatas and
Evagelos,
               Plaintiff-Appellant,

              -v.-                                           10-4755-cv

ELENA MAROULLETI (Individually),
THE CITY OF NEW YORK, THE NEW YORK
CITY POLICE DEPARTMENT, Police
Officers JOHN DOES and JANE DOES
(the last two names being fictious,
and who are employees of the New
York City Police Department who are
not yet identified), ERIC
CHRISTOPHERSEN, ROBERT EDWIN,
STEPHEN BORCHERS, ALVIN GOMEZ, SGT.
GOETZ, CAREY ALPERT,
               Defendants-Appellees.

- - - - - - - - - - - - - - - - - - - -x


FOR PLAINTIFF-APPELLANT:                       PANAGIOTIS ARMATAS, pro se, New
                                               York, New York.


FOR DEFENDANT-APPELLEE                         ALAN KESTENBAUM, Weil &
ELENA MAROULLETI:                              Kestenbaum, Bayside, New York.
FOR DEFENDANTS-APPELLEES               Kristin M. Helmers, Norman
THE CITY OF NEW YORK, THE NEW          Corenthal, of counsel, for
YORK CITY POLICE DEPARTMENT,           Michael A. Cardozo,
POLICE OFFICERS JOHN DOES AND          Corporation Counsel of the
JANE DOES, ERIC CHRISTOPHERSEN,        City of New York, New York,
ROBERT EDWIN, STEPHEN BORCHERS,        New York.
ALVIN GOMEZ, SGT. GOETZ,
AND CAREY ALPERT:


          Appeal from a judgment of the United States District

Court for the Eastern District of New York (Feuerstein, J.).
          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED

as to the claims brought by Panagiotis Armatas on his own behalf.

Decision is DEFERRED as to the claims brought by Armatas on

behalf of his minor children pending the appearance of counsel

representing those children.

          Plaintiff-Appellant Panagiotis Armatas, proceeding pro

se on behalf of himself and his minor children, appeals from an

award of summary judgment in favor of the Appellees in this

action brought pursuant to 42 U.S.C. § 1983 and state law.      In an

October 22, 2010, order, the district court adopted in part
Magistrate Judge Reyes's report and recommendation of October 19,

2010, and granted defendants' motions for summary judgment in

part and dismissed the remainder of Armatas's claims for lack of

subject matter jurisdiction.   Judgment dismissing the complaint

was entered on October 22, 2010.       We assume the parties'

familiarity with the underlying facts, procedural history of the

case, and issues on appeal.


                                   2
I.    Claims Brought by Armatas on His Own Behalf

           We review orders granting summary judgment de novo,

focusing on whether the district court properly concluded that

there was no genuine issue as to any material fact and the moving

party was entitled to judgment as a matter of law.     See Miller v.

Wolpoff & Abramson, LLP, 321 F.3d 292, 300 (2d Cir. 2003).     "In

determining whether there are genuine issues of material fact, we

are required to resolve all ambiguities and draw all permissible

factual inferences in favor of the party against whom summary

judgment is sought."    Terry v. Ashcroft, 336 F.3d 128, 137 (2d

Cir. 2003) (citation and internal quotation marks omitted).

Summary judgment is appropriate "[w]here the record taken as a

whole could not lead a rational trier of fact to find for the

non-moving party."     Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986).
           Upon de novo review of the record in light of these

principles, we affirm the district court’s grant of summary

judgment to the defendants for substantially the reasons stated
by the magistrate judge in his October 19, 2010, report and

recommendation and the district court in its October 22, 2010,

order accepting that report and recommendation in part.
II.   Claims Brought by Armatas on Behalf of His Minor Children

           Armatas is a non-attorney proceeding pro se, purporting

to represent his minor children on this appeal.1    Accordingly, we


      1
          In the district court, both Armatas and the children
were represented by counsel.
                                   3
must determine whether we may consider the merits of this prong

of the appeal.    Although federal law affords parties a statutory

right to "plead and conduct their own cases," 28 U.S.C. § 1654,

that statute does not permit "unlicensed laymen to represent

anyone else other than themselves," Lattanzio v. COMTA, 481 F.3d

137, 139 (2d Cir. 2007) (citation and internal quotation marks

omitted).   We have held that non-lawyer parents do not have the

right to represent their children in appellate proceedings before
this Court.    See Tindall v. Poultney High Sch. Dist., 414 F.3d

281, 286 (2d Cir. 2005) ("[O]ur cases prohibiting non-lawyer

parents from representing their children apply to appeals to this

Court . . . ."); see also Tse-Ming Cheung v. Youth Orchestra

Found. of Buffalo, Inc., 906 F.2d 59, 61 (2d Cir. 1990) (A

"non-attorney parent must be represented by counsel in bringing

an action on behalf of his or her child.").

            Accordingly, we are not permitted to hear the claims on

appeal brought on behalf of Armatas's minor children "unless and

until [the children are] represented by counsel."     Tindall, 414

F.3d at 286.     Although it "does not appear . . . on the face of

the claims brought on behalf of [the minor children] that the

appeal with respect to those claims is of likely merit," id., we

will defer consideration of those claims for forty-five days

pending the possible appearance of counsel to represent the

children, see id.     In the interest of judicial economy, any

future proceedings on appeal will be assigned to this panel.     If

counsel does not appear within forty-five days, the Clerk is

directed to enter an order dismissing those claims on appeal for

want of such counsel.


                                   4
          We have considered all of Armatas's remaining arguments

and find them to be without merit.   Accordingly, we AFFIRM the

judgment of the district court insofar as it dismissed and

granted summary judgment to Appellees on the claims brought on

Armatas's behalf.   Consistent with our reasoning above, we DEFER

consideration of the claims brought on behalf of Armatas's minor

children for forty-five days pending the appearance of counsel to

represent the children.

                               FOR THE COURT:
                               Catherine O'Hagan Wolfe, Clerk




                                 5